                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

TEREGINALD WALLACE                                                                    PLAINTIFF
ADC #124374

v.                                Case No. 4:19-cv-00079-KGB

STATE OF ARKANSAS                                                                   DEFENDANT

                                                 ORDER

       On February 2, 2019, the Court directed plaintiff Tereginald Wallace either to: (1) pay the

$400.00 filing fee in full; or (2) file a properly completed application to proceed in forma pauperis

within 30 days, or his case would be dismissed. Rather than paying the fee or filing a properly

completed in forma pauperis application, on February 21, 2019, Mr. Wallace filed a motion asking

to dismiss this lawsuit (Dkt. No. 7). For good cause shown, the Court grants Mr. Wallace’s motion

and dismisses without prejudice this case. Fed. R. Civ. P. 41(a)(1).

       So ordered this 3rd day of April, 2019.



                                                            ___________________________
                                                            Kristine G. Baker
                                                            United States District Judge
